Citation Nr: 1731453	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lung cancer, for accrued benefits purposes only.

3.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1967 and from January 1968 to November 1969.  He died in June 2009.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for the cause of the Veteran's death and for lung cancer, for accrued benefits purposes.  The RO sent the Appellant an undated letter telling her of these decisions and that it had denied her claim for DIC and pension benefits.

Jurisdiction over the appeal remains with the RO in Denver, Colorado.  

The Appellant testified at a hearing before the undersigned in May 2014.  A transcript of that hearing is of record.  

The Board remanded the claim for additional development in November 2014.

The appeal is REMANDED to the Agency or Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The claims for service connection for the cause of the Veteran's death and for service connection for lung cancer, for accrued benefits purposes, hinge on whether the Veteran landed in Vietnam as is contended in the record, and was, therefore, presumptively exposed to herbicide agents. 

The Board's last remand sought additional specific development in order to verify that the Veteran stepped foot in Vietnam.  As the Veteran's representative has pointed out; no additional development appears to have been undertaken and the AOJ relied on the development it had undertaken prior to the REMAND to find that the records were not available.  The Board's remand sought development with regard to the Veteran's reported participation in UCRON 7.  Much of the AOJ's earlier development centered on VCRON 7.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id. 

The previous REMAND was premised on contentions made by the appellant's representative at her hearing.

Even if it is not possible to verify that the Veteran personally stepped foot in Vietnam; it may be possible to verify that his units or ships participated in UTRON 7 with rescue duties in Vietnam; as he reportedly told the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Request verification from the U.S. Army and Joint Services Records Research Center (JSRRC) or other indicated sources as to whether the Veteran or his unit participated in UTRON 7 in Vietnam, as outlined in M21-1MR, Part IV, Subpart ii, Ch.1, Sec H.28.j.

2.  The AOJ should conduct development to determine whether helicopter rescue missions to Vietnam occurred on the USS ORISKANY between April 1968 and November 1969. 

3.  If requested records/verification cannot be obtained, notify the appellant, and tell her of the attempts made and of any further actions that will be taken with regard to her appeal.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

